Citation Nr: 0737677	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for the 
veteran's service-connected residual scarring from an 
appendectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's service-connected appendectomy scar measures no 
larger than seven square centimeters (cms.); has not been 
shown to be either poorly nourished with repeated ulceration, 
tender or painful on examination, unstable, or deep; and has 
not caused any limitation of motion or function of the 
affected part.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an 
appendectomy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801-7805 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
The RO's August 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An August 2005 VCAA letter provided notice as to 
what the evidence must show to warrant an increased rating.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
veteran has provided progress notes and an operative report 
from Medical College Hospitals of Ohio.    The veteran was 
afforded a VA examination in October 2004.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When the requirements for a compensable 
rating of a diagnostic code are not shown, a 0 percent rating 
is assigned. 38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is currently assigned a noncompensable evaluation 
for residual scarring pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  Under that diagnostic code, a 
10 percent evaluation is warranted for a superficial scar 
with an area of 144 square inches (929 square cms.) or 
greater.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
criteria to support a compensable evaluation have not been 
met.  The October 2004 VA examination found the veteran's 
residual scar to measure 14 cm. by 0.5 cm., or 7 square cms.  
There is no other medical evidence included in the record to 
indicate the veteran's scar is larger than 7 square cms.  
Therefore, as the veteran's residual scar does not measure at 
least 929 square cms., the Board finds the veteran's service-
connected residual scarring does not warrant a compensable 
rating.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802.

The Board has considered whether any alternate Diagnostic 
Codes might entitle the veteran to a higher rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7803 and 7804 provide 
criteria for evaluations based on deep, unstable or painful 
scarring and scarring causing limitation of motion of the 
affected part.  In this regard, the October 2004 VA 
examination found the veteran's residual scar to be 
superficial, nontender and stable with no limitation of 
motion.  Therefore, the veteran is not entitled to a 
compensable rating under Diagnostic Codes 7801, 7803 or 7804.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2007).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected residual scarring is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran has not reported any time lost from work as a result 
of his residual scarring.  Under such circumstances, the 
Board finds that further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
warranted.

As a final note, the Board acknowledges that the veteran has 
stated he was informed by Dr. Jhunjhunwala that, due to his 
service-connected residual scarring, Dr. Jhunjhunwala was 
unable to follow normal procedure and therefore performed his 
kidney transplant on the left side instead of the right side.  
However, this assertion is not supported by the competent 
medical evidence of record.  There is no competent medical 
evidence of record indicating any residuals of the 
appendectomy other than as described above.  In this regard, 
the Board notes that "the connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable." See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 
449 (1995)).  On the basis of the above analysis a 
preponderance of the evidence is against a compensable 
evaluation for residual scarring from an appendectomy.


ORDER

Entitlement to an initial compensable rating for residual 
scarring from an appendectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


